Exhibit 10.5

NRDC ACQUISITION CORP. [LETTERHEAD]

October 20, 2009

Richard A. Baker
[Address]

Dear Richard:

     We are pleased to offer you the opportunity to become Executive Chairman of
the Board of Directors (the “Board”) of NRDC Acquisition Corp. (the “Company”).
This letter sets forth the initial terms and conditions of your employment by
the Company effective as of the date on which the transactions contemplated by
the Framework Agreement are consummated (the “Commencement Date”), until changed
by the Company or until your employment with the Company terminates, whichever
is earlier. As referenced above, the “Framework Agreement” shall mean that
certain agreement by and between the Company and NRDC Capital Management, LLC,
dated as of August 7, 2009.

1. Term of Agreement: The initial term of your employment shall commence on the
Commencement Date and continue for a three-year (3) period, unless your
employment is terminated by the Company or by you prior to the end of such
period (the “Initial Term”). Your employment will continue after the Initial
Term for successive one-year (1) periods in accordance with the terms of this
Agreement (subject to termination by the Company or by you at any time)
provided, that, the Company provides you with a notice of renewal of this
Agreement no later than one (1) month prior to the expiration of the Initial
Term or any current one (1) year renewed term, as applicable (the period during
which you are employed hereunder, including the Initial Term, being hereinafter
referred to as the “Term”). Notwithstanding the foregoing, a termination of your
employment by the Company may only occur by a majority vote of the independent
members of the Board. Upon the termination of your employment, you shall have no
further rights hereunder except as may otherwise be expressly provided herein.

2. Duties: You shall dedicate such time as is necessary to perform all attendant
duties, including, but not limited to: (i) working with the Chief Executive
Officer of the Company (the “CEO”) and providing guidance and input with regard
to the Company’s operations and investments, (ii) sourcing, structuring and
negotiating transactions and (iii) sitting on the Company’s investment
committee. The CEO shall report directly to you. In addition, you agree to first
offer any retail property located in the United States that you may discover or
become aware of to the Company prior to taking any interest in such property
directly or indirectly for your own account or offering such property to any
other person, or entity in which you may have a direct or indirect interest.

You will also have those responsibilities typically held by the Chairman of the
Board, including, but not limited to the following: (i) chairing meetings of the
Board, (ii) ensuring that the Company abides by its bylaws and established
policies, (iii) representing the Company to other organizations, the media and
the public at large, (iv) in collaboration with the CEO, developing agendas for
all meetings of the Board, (v) reporting periodically to the Board, (vi)
receiving reports from all officers and committees and (vii) performing such
other duties and exercising such other powers as shall from time to time be
assigned to you by the Board.

--------------------------------------------------------------------------------



3. Annual Base Salary: $375,000, subject to annual review and upward adjustment
in the Board’s discretion.

4. Annual Bonus: For each fiscal year of the Company ending during the Term, you
shall be eligible to receive an annual bonus to be determined in the sole
discretion of the compensation committee of the Board, and as otherwise approved
and ratified by the independent members of the Board. Such annual bonus shall be
based on both your performance and the performance of the Company. Each annual
bonus shall be paid in the fiscal year following the year for which such bonus
is awarded, and in any event shall be paid within 30 days after the financial
statements for such prior fiscal year are finalized.

5. Equity Compensation: On the Commencement Date, you will be granted an award
consisting of 50,000 shares of restricted stock and 50,000 stock options under
the Company’s Equity Incentive Plan. The stock options and restricted stock
shall each vest (as determined under the award) in equal installments on the
first three anniversaries of the grant date thereof.

6. Travel Allowance: You will receive an annual travel allowance, the amount and
types of which (i.e., meals and lodging, airfare), will be determined annually
by the compensation committee of the Board in consultation with you. Such travel
allowance shall be used solely for conducting business on behalf of the Company.

7. Expenses: The Company will pay or reimburse you for all ordinary and
reasonable out-of-pocket expenses actually incurred (and, in the case of
reimbursement, paid) by you in the performance of your duties for the Company
(other than travel expenses covered by the travel allowance set forth in Section
6); provided that you submit proof of such expenses, with the properly completed
forms as prescribed from time to time by the Company in accordance with the
Company’s policies, plans and/or programs.

8. Restrictive Covenants:

     (a) By and in consideration of the salary and benefits to be provided by
the Company, and further in consideration of your exposure to the proprietary
information of the Company, you covenant and agree that, during the period
commencing on the date hereof and ending one (1) year following the date upon
which you shall cease to be performing services for the Company and its
affiliates (the “Restricted Period”), you shall not become a senior executive
officer of a U.S. based, publicly-traded, necessity based, retail real estate
investment trust (“REIT”). However, if there is a failure to pay amounts due to
you hereunder (unless otherwise consented to by you) when due, then the
restrictions in this Section 8(a) shall not apply. Notwithstanding the
foregoing, the event described in the preceding sentence shall not be deemed to
exist unless notice of termination on account thereof is given by you no later
than 30 days after the time at which the purported event first occurs or arises,
and the Company shall have 30 days from the date notice of such a termination is
given to cure such event and, if the Company does so, such event shall not be
deemed to have occurred. For the avoidance of doubt, the covenants set forth in
this Section 8(a) will not apply if the Company terminates your employment for
no reason.

     (b) During and after the Restricted Period, you shall keep secret and
retain in strictest confidence, and shall not use for your benefit or the
benefit of others, except in connection with the business and affairs of the
Company and its affiliates, all non-public confidential matters relating to the
Company’s business and the business of any of its affiliates and to the Company
and any of its affiliates, which you learned heretofore or hereafter directly or
indirectly from the Company or any of its affiliates (the “Confidential Company
Information”), and shall not disclose such Confidential Company Information to
anyone outside of the Company except with the Company’s express written consent
and except for Confidential Company Information which is at the time of receipt
or thereafter becomes publicly known through no wrongful act of your own or is
received from a third party not under an obligation to keep

2

--------------------------------------------------------------------------------



such information confidential and without breach of this Agreement.
Notwithstanding the foregoing, you may disclose Confidential Company Information
to your attorneys (for the purpose of seeking legal advice), to your accountants
(for the purposes of seeking professional advice), to your immediate family
members whom you agree will not divulge such information to any other party, and
in response to a subpoena; court, regulatory, or arbitral order; or other valid
legal process.

     (c) During the Restricted Period, you shall not, without the Company’s
prior written consent, directly or indirectly, (i) solicit or encourage to leave
the employment or other service of the Company, or any of its affiliates, any
employee, agent or independent contractor thereof or (ii) hire (on your behalf
or on behalf of any other person or entity) any employee who has left the
employment of the Company or any of its affiliates within the one-year period
which follows the termination of such employee’s employment with the Company and
its affiliates.

     (d) All memoranda, notes, lists, records, property and any other tangible
product and documents (and all copies thereof), whether visually perceptible,
machine-readable or otherwise, made, produced or compiled by you or made
available to you containing Confidential Company Information (i) shall at all
times be the property of the Company (and, as applicable, any affiliates) and
shall be delivered to the Company at any time upon its request, and (ii) upon
your termination of employment, shall be immediately returned to the Company.
This section shall not apply to materials that you possessed prior to your
business relationship with the Company, your personal effects and documents, and
to materials prepared by you for the purposes of seeking legal or other
professional advice.

     (e) During the Restricted Period, neither the Company nor you shall publish
any statement or make any statement under circumstances reasonably likely to
become public that (i) with respect to statements by you, is critical of the
Company or any of its affiliates, or in any way otherwise maligning the business
or reputation of the Company or any of its affiliates or (ii) with respect to
statements by the Company, is critical of you or in any way otherwise maligning
your reputation, in either of the foregoing instances unless otherwise required
by applicable law or regulation or by judicial order.

9. Duration and Scope of Covenants: If any court or other decision-maker of
competent jurisdiction determines that any of the covenants contained in Section
8 of this Agreement, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then the duration or scope of
such provision, as the case may be, shall be reduced so that such provision
becomes enforceable and, in its reduced form, such provision shall then be
enforceable and shall be enforced.

10. Enforceability; Jurisdiction; Arbitration:

     (a) The Company and you intend to and hereby confer jurisdiction to enforce
the restrictive covenants set forth in Section 8 upon the courts of any
jurisdiction within the geographical scope of the restrictive covenants. If the
courts of any one or more of such jurisdictions hold the restrictive covenants
wholly unenforceable by reason of breadth of scope or otherwise it is the
intention of the Company and you that such determination not bar or in any way
affect the Company’s right, or the right of any of its affiliates, to the relief
provided above in the courts of any other jurisdiction within the geographical
scope of such restrictive covenants, as to breaches of such restrictive
covenants in such other respective jurisdictions, such restrictive covenants as
they relate to each jurisdiction’s being, for this purpose, severable, diverse
and independent covenants, subject, where appropriate, to the doctrine of res
judicata. The parties hereby agree to waive any right to a trial by jury for any
and all disputes hereunder (whether or not relating to the restricted
covenants).

     (b) Any controversy or claim arising out of or relating to this Agreement
or the breach of this Agreement (other than a controversy or claim arising under
Section 8, to the extent necessary for the

3

--------------------------------------------------------------------------------



Company (or its affiliates, where applicable) to avail itself of the equitable
rights and remedies) that is not resolved by you and the Company (or its
affiliates, where applicable) shall be submitted to arbitration in New York, New
York in accordance with New York law and the employment arbitration rules and
procedures of the American Arbitration Association, before an arbitrator
experienced in employment disputes who is licensed to practice law in the State
of New York. The determination of the arbitrator(s) shall be conclusive and
binding on the Company (or its affiliates, where applicable) and you and
judgment may be entered on the arbitrator(s)’ award in any court having
jurisdiction.

11. Indemnification: The Company will (together with other officers and
directors) indemnify you for any actions taken or omissions made within the
scope of your employment to the fullest extent provided under the Company’s
bylaws, operating agreements, and directors and officers liability insurance
(which the Company agrees to maintain throughout the duration of this
Agreement), with coverage in such amounts as are generally provided by similarly
situated employers in the U.S. based, publicly-traded, necessity based, retail
REIT business.

12. Miscellaneous: The Company shall be entitled to withhold from any payments
or deemed payments any amount of tax withholding the Company, in its discretion,
may deem to be required by law. Neither this Agreement nor any right, duty or
obligation hereunder shall be assignable or delegable by you or the Company;
provided that, in the event of a merger, consolidation or other business
combination in which any business entity acquires, directly or indirectly, all
or substantially all of the stock or assets of the Company or to which the
Company transfers all or substantially all of its assets, the Company may
assign, delegate or transfer this Agreement and the Company's rights and
obligations hereunder to such business entity. This letter contains the entire
agreement between you and the Company with respect to the subject matter hereof,
and supersedes all prior agreements, written or oral, with respect thereto.

     Please indicate your acknowledgement of the foregoing by executing the
enclosed copy of this letter and returning it to me. We are looking forward to
working with you.

Best regards,

NRDC ACQUISITION CORP.



By: /s/ Robert C. Baker     Name: Robert C. Baker   Title: Vice Chairman



Acknowledged: /s/Richard A. Baker     Richard A. Baker


4

--------------------------------------------------------------------------------